BENJAMIN SILVERMAN

Case 1:19-cr-00467-PKC Document 82 Filed 02/09/21 Page 1 of 1

LAW OFFICE OF

TEL (212) 203-8074
224 WEST 30TH ST., SUITE 302 FAX (646) 843-3938

NEW YORK, NY 10001 Benjamin@bsilvermanlaw.com

February 9, 2021

By ECF Application Granicd.
Honorable P. Kevin Castel |

United States District Judge Lo “7
“FAfon. & be

     
 

Southern District of New York Se Ordered:

500 Pearl Street
New York, NY 10007

United States vy. Rojas,
19 Cr, 467 (PKC)

Your Honor:

I represent Jesus Rojas in the above-captioned casel I write with the consent of the
government and Pretrial Services respectfully to request that the Court endorse this letter Oot
to order Pretrial Services to retain Mr. Rojas’ passport until after Mr. Rojas surrenders
(which is presently scheduled for May 18, 2021) and return it to his family after he
surrenders, Pretrial Services has maintained Mr. Rojas’ passport since he was released on
bail in January 2019. Ordinarily, Pretrial retains passports until 90 days after sentencing,
after which time it returns the passport to the Department of State. Because of the
pandemic, Mr. Rojas’ surrender date has been adjourned until more than 90 days after his
sentencing. I conferred with Pretrial Services Officer Kathia Bermudez, who asked me to
obtain a court order requiring Pretrial Services to retain the passport until after Mr. Rojas
surrenders, and then to mail it to his family after he surrenders. I conferred with Assistant
United States Attorney Samuel Raymond, and he consents to this request.

For the foregoing reasons, I respectfully request that the Court endorse this letter
to order Pretrial Services to retain Mr. Rojas’ passport until after he surrenders, and then
to mail the passport to his family following his surrender. Thank you for your
consideration.

Respectfully submitted,

/s/ Benjamin Silverman
Benjamin Silverman

cc: AUSA Samuel Raymond (by ECF)
Pretrial Services Officer Kathia Bermudez (by email)

 
